DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JO ANN BERLIN, M.D.,
                             Appellant,

                                     v.

    HCA HEALTH SERVICES OF FLORIDA, INC., d/b/a ST. LUCIE
                    MEDICAL CENTER,
                         Appellee.

                              No. 4D19-2247

                              [August 6, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Lawrence Mirman, Judge; L.T. Case No. 2018CA002142.

   Richard H. Levenstein, Abby M. Spears, and Noah Tennyson of Nason,
Yeager, Gerson, Harris & Fumero, P.A., Palm Beach Gardens, for
appellant.

  Walter J. Tache and Magda C. Rodriguez of Tache, Bronis, Christianson
and Descalzo, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, ARTAU, JJ. and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.